166 Ga. App. 676 (1983)
305 S.E.2d 422
FARIVAR
v.
YEKTA.
66113.
Court of Appeals of Georgia.
Decided May 18, 1983.
Larry M. Melnick, for appellant.
Hoke Smith III, for appellee.
BIRDSONG, Judge.
Dismissal of appeal. Michael Yekta gave Mahmoud Farivar $10,515 in Iranian money so that Farivar, as broker, could exchange the Iranian assets for U. S. currency. Yekta obtained a judgment against Farivar in the amount above stated. Farivar filed a notice of appeal to the adverse judgment which was filed in this court on January 31, 1983. Pursuant to Rule 27 (a) and Rule 14 of this court, on March 2, 1983, counsel for Farivar was directed to file an enumeration of errors and brief not later than the end of the working day of March 7, 1983, or suffer dismissal. No enumerations of error or brief have been filed to this date in support of the notice of appeal notwithstanding the order of this court. It is apparent therefore that the appeal has been abandoned. See Henry v. State, 162 Ga. App. 108 (290 SE2d 210). In the face of the abandonment of the appeal because of the failure to file an enumeration of errors or brief, we order the appeal dismissed.
Appeal dismissed. Shulman, C. J., and McMurray, P. J., concur.